Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 1 of 12 PageID #:
                                    4225




                               Exhibit 1
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 2 of 12 PageID #:
                                    4226
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 3 of 12 PageID #:
                                    4227
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 4 of 12 PageID #:
                                    4228
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 5 of 12 PageID #:
                                    4229
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 6 of 12 PageID #:
                                    4230
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 7 of 12 PageID #:
                                    4231
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 8 of 12 PageID #:
                                    4232
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 9 of 12 PageID #:
                                    4233
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 10 of 12 PageID #:
                                    4234
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 11 of 12 PageID #:
                                    4235
Case 1:16-cv-00376-MAC-ZJH Document 130-1 Filed 11/13/18 Page 12 of 12 PageID #:
                                    4236
